DETAILED ACTION
Allowable Subject Matter
Claims 16-18 and 22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claim 16 includes limitations directed towards a holder included on the base and a second target couplable to the base via the holder to position the second target in-between a shooter and the stand featuring the first plate and the second plate.  Although prior art teaches a base which can hold multiple targets the combination of these limitations when viewed with the remaining limitations of claim 16 are seen to provide patentable distinction over the cited prior art of record.
The remaining claims indicated as containing allowable subject matter are found allowable based on their dependency to allowed base/parent claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.


Claims 1, 4-14 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brune (US 2017/0336179 A1) in view of Daub (US 2018/0216921 A1) and Case Law.

Regarding claim 1, Brune teaches a shooting target (see abstract) and a first and second target that resonate and create sounds when struck by a projectile that are different from each other as claimed.  (See [0018+])  Reference In re Larson, where 
Daub teaches the stand which includes a plurality of slots structurally configured as claimed with replaceability, removability, plurality of slots which allow reconfiguration of the target, and the plate has a front surface disposed at an angle relative to a central axis (See Fig. 2 noting the axis to the angle A) in which the targets are angled to deflect bullets (See Figure 2 and 3).
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Brune with the teaching of Daub to enable multiple shooters to compete against one another or to expand the target options for an individual shooter (See [0027+]).

	Regarding claim 19, Brune teaches the limitations of the claim such as the first and second plate as claimed and the most of using such as the projectiles, the reports through the audible feedback and a first and second sound as claimed (See [0018+]).  Daub at Figure 2 teaches a stand of a shooting target affixed to a base to support an upstanding post (See [0027+]) and the number of targets which is inclusive of three 
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Brune with the teaching of Daub to enable multiple shooters to compete against one another or to expand the target options for an individual shooter (See [0027+]).

Regarding claims 4-6 and 10-13, Brune teaches the first and second frequencies (claim 4, see [0018+]), the same material and different shapes for the plates (claim 5, see [0018+]), the use of steel for the plates (claim 6, See [0011+] of Brune), the ancillary target plate at figure 1 item 12.  The first or second target plates could both be an ancillary target. (Claim 10), the moveability of the ancillary target at figure 1 item 12.  The springs 28 allow the plates to have relative movement. (Claim 11), the affixability of the stand to a base to stabilize the target at Figure 1 and item 20.  Daub clearly teaches the base and stand wherein the examiner considers the stand 20 to be connected to a base obvious and/or inherent based on the disclosure of Figure 2. (Claim 12) a holder structure as claimed in claim 13 (claim 13, See Figure 1 and item 28).


Claim 7: the stand with a plurality of slots as claimed (See Figure 3 and [0027+]).
Claim 8: the replicability or removability of the plates from the slots (See Figure 3 and [0027+]).
Claim 9: the angled configuration of the slots and plates at Figure 2 and [0034+].  At [0034+] the angle of the target plates is defined as a result effective variable.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Daub to have the angle in the rage of between 32 and 42 degrees inclusive to obtain optimal ranges by routine experimentation.
Claim 14: the use of multiple plates which is inclusive of a third plate.  This third plate would have a different frequency than the plates of Brune.  (See [0027+] and Figure 3)
Claim 21: the stand is made of material structurally configured to absorb impact from and deflect projectiles not striking at least one of the first target region and the second target region (See item 12 and [0036+] which talks about ballistic steel)  Additionally, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  The use of the ballistic steel if it is not considered to already be used for the base would be an obvious matter of engineering choice to a person of ordinary skill in the art at the time of the invention.
.

Claims 2-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brune (US 2017/0336179 A1) in view of Daub (US 2018/0216921 A1), Smith (US 4,373,733 A) and Case Law.

Regarding claims 2-3 and 15, Smith teaches: 
Claims 2 and 3, Smith teaches at Figure 6 the plates shaped to mimic the anatomy of an animal which includes a portion of the pelvis of the animal.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Brune with the teaching of Smith to enhance the target to more clearly mimic or look like a target which a shooter would likely shoot at.  This would provide more of a realistic environment during shooting practice to aid in increasing the shooters skill.  Additionally, reference In re Seid, where the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)  As such, the shape of an animal for the targets does not have a mechanical function and cannot be relied upon to patentably distinguish the claimed invention from the prior art.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711